The opinion of the court was delivered by
Sergeant, J.
That the words laid are actionable, seems fully supported by the authorities. In Dobson v. Thornistone, 3 Mod. 112, the plaintiff was a husbandman, and brought an action against the defendant for these words, “ he owes more money than he is worth; he is run aioay and broke.” After verdict it was moved in arrest of judgment, that the words being spoken of a farmer are not actionable; it must appear the plaintiff has a trade and gets a living by it, otherwise the words spoken will not bear an action. But the court held the words actionable.
The like judgment was given in the case of a carpenter for words, “he is broke and ran away” Id. 155. The reason is, that the credit, which a man has in the world, is a means to support his business, and damage is implied from the false and malicious uttering of words calculated to impair it.
Judgment affirmed.